Citation Nr: 1533539	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  15-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Atlanta, George Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a back disability, neck disability, and left knee disability.  

In January 2013, the Veteran filed a notice of disagreement (NOD) with the June 2012 rating decision.  A statement of the case (SOC), issued in February 2015, encompassed all matters, i.e., the denials of service connection for a back disability, neck disability, and left knee disability.  However, in the Veteran's March 2015 VA Form 9, substantive appeal, he limited his appeal to the matter of service connection for a back disability.  Hence, the matters of service connection for a neck disability and left knee disability are not before the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302-20.304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  His service treatment records are silent for any complaints, treatment, or diagnoses related to the back.  However, it is not the Veteran's contention that he was treated for any specific injury to his back in service.  Rather, he asserts his current disability is related to all the jumping he did in service as a paratrooper.  In a statement received in December 2011, for example, the Veteran described one instance where after jumping from an airplane, he hit the ground so hard he had to lie on the ground before rolling over to vomit from the pain.  He further stated that although he never sought treatment for the back in service, he has suffered from chronic back pain ever since service.

The Veteran's DD 214 confirms the receipt of a Parachutist Badge.  

In May 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his current low back disability.  It was the examiner's opinion that the Veteran's current lumbar degenerative disc disease was "less likely than not" incurred in or caused by his service.  The examiner explained that his disability was "consistent with his medical records," and noted:

On 28/SEP/59 during enlistment, no problem was noted.  No other record from [service] is provided.  MRI from 3/11/1996 showed DDD of lumbar spine.  On 12/18/1992 he had C6-7 anterior cervical diskectomy.  On 3/26/96 he was seen for L4-5 disc herniation and [complaints of low back pain] in 1995.  No records are provided from SVC after enlistment, and back pain problem did not start till [sic] 1995.

Despite the examiner's indication that she reviewed the entire claims file, it is not readily apparent from her opinion that she in fact had access to all the evidence in the claims file.  Notably, the rationale for her opinion suggests she reviewed only the Veteran's September 1959 service entrance examination report, even though his complete service treatment records are contained in the claims file.  

Furthermore, although the examiner's opinion indicates she reviewed records from March 1996, she did not discuss the Veteran's medical history as reported in one March 1996 nuclear medicine report.  Specifically, at that time, it was noted:

There is no history of recent trauma but the patient did serve in the army as a paratrooper.  In that capacity he experienced multiple events of trauma.  He was never hospitalized, however.  Recent past history includes successful relief of neck and arm pain by C6-7 disc surgery.  Review of past history also includes a rear-end automobile accident in 1985.  The patient was not hospitalized after this accident but did require the use of the neck brace.

The Board finds this omission to be significant because the rationale for the examiner's opinion appears to be based largely on the fact that treatment reports are silent for any complaints related to the back until 1995.  However, in various statements, the Veteran has asserted that his chronic low back pain began in service after undergoing paratroop training.  See e.g., January 2013 NOD.  It is also his contention that if his current low back disability is not entirely due to his experiences in the military, then certainly the trauma his low back sustained from the repeated jumps in service contributed to his current condition.  See March 2015 VA Form 9, substantive appeal.  In this regard, the Board notes that lay evidence may not be determined to be lacking in credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing, the Board finds that a new VA examination for a medical opinion is necessary.

Finally, the Board notes that in various statements, the Veteran has indicated that he was motivated to apply for VA benefits after speaking with his primary care provider at the Athens, Georgia VA Community Based Outpatient Clinic (CBOC), as it was he who had suggested a connection between the Veteran's experiences in the military and his present condition.  The Board has reviewed the Veteran's VA treatment records dated from June 2011 to January 2015, and although they document his complaints of low back pain as well as his report of having jumped from planes in service, there is no medical opinion in these records linking the Veteran's current low back disability to his military service.  As the Veteran's claim is being remanded for additional development, he is encouraged to seek a medical opinion from his primary care provider.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Advise the Veteran that if his primary care provider at the Athens, Georgia VA CBOC is of the opinion that his current low back disability is related to his service, he should submit a statement to that effect (with explanation of rationale including, if possible, citation to any supporting medical evidence and/or literature).  The Veteran and his representative should be afforded the opportunity to provide such information.

2. 	After the appropriate period for response has lapsed, arrange for the Veteran to be examined by an appropriate examiner to determine the likely etiology of his current low back disability.  The examiner should examine the Veteran, review his claims file (to include this remand), and provide an opinion that addresses whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has a low back disability that is related to his service?

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  The examiner should discuss specifically the Veteran's history of paratroop jumping in service, and its impact (if any) on his current low back disability. 

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

